Case 1:06-cr-00538-PKC Document 226 Filed 11/20/19 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- xX

UNITED STATES OF AMERICA,
ORDER AUTHORIZING

-against- COUNSEL TO BRING COMPUTER

INTO COURTHOUSE FOR TRIAL
06 Cr. 538 (PKC)

CARL MARSHALL,

Defendant.
we ene eee nee ee mene neen nana ce nn nn ones x

 

Upon the application of the defendant, CARL MARSHALL,

by his attorneys, Alan M. Nelson, Esq., and Lee. Berstein, Esq., pursuant to 18 USC, Sec. 3006 A,
subd. (c), and upon finding that the interest of justice would be served thereby, it is hereby:

ORDERED, that the defendant's assigned attorneys, ALAN M. NELSON, Esq., and associate
counsel LEE BERGSTEIN, Esq., each be authorized to bring into the courthouse(1) a laptop

computer; for use during the trial of the above-captioned matter commencing on December 9, 2019

and to its conclusion on a daily basis.

HONORABLE P. KEVIN CASTEL, U.S.DJ

Dated: New York, New York
November 20, 2019
